DETAILED ACTION
Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 107126530, filed on 07/31/2018 in the Taiwan Intellectual Property Office. 

Figure Objections
4.	Figure 1 is objected to because of the following informalities: wrong name for element 12 in Fig. 1. Element 12 has the same name with element 13. Paragraph [0011] of the present application discloses “The voice processing module 12 can be an amplifier electrically connected with the microphone 11, the voice output adjustment module 13, and the voice player 14.” Thus the right name for element 12 should be “Voice processing module”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

6.	Claims 2-4, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 recites the limitation of “the extent” in lines 4 and 5. There is insufficient antecedent basis for this limitation in the claim. 
Claims 3-5 depend on claim 2 directly or indirectly, thus claims 3-5 are rejected as the same ground by virtue of their dependency. 
	Claim 7 recites the limitation of “the extent” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claims 8-10 depend on claim 2 directly or indirectly, thus claims 8-10 are rejected as the same ground by virtue of their dependency. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 6-8 are rejected under 35 U.S.C.103 as being unpatentable over Chao et al. (US 2012/0140964 A1) in view of Knox et al. (US 2012/0008793 A1). 

	With respect to Claim 1, Chao et al. disclose
 	A hearing aid output voice adjustment method for a hearing aid, wherein the hearing aid comprises a microphone, a voice processing module, a voice output adjustment module and a voice player (Chao et al. Fig. 2 elements 11, 12, 13), the method comprising: 
 	receiving an input voice (Chao et al. Fig. 2 element 11 Sound receiver, [0031] The sound receiver 11 can be a microphone); 
 	modifying an sound output energy of the input voice, wherein the sound output energy of the nth step is greater than that of the n-1th step, 2≤ n ≤ N, (Chao et al. [0050] the processed B is 96.1% which is greater than 1.15 times of A (0.04%). The second phoneme and the third phoneme remain unchanged. As shown in Fig. 9, the energy at 500 Hz is enhanced.); 
 	simultaneously reducing at least a portion of frequencies of the input voice to form an output voice (Chao et al [0049] The implementation of frequency compression is to compress the sound within a specific frequency range into a narrower frequency range. For example, a sound originally within the range of 0-6000Hz is compressed into the range of 0-3000 Hz and a sound originally at 3000 Hz is compressed to 1500Hz); and 
 	outputting the output voice (Chao et al. Fig. 1 element 13 speaker).  
	Chao et al. fail to explicitly teach
	N≥3;  
 	However, Knox et al. teach 
	N≥3 (Knox et al. [0052] Fig. 5 is a graph 500 illustrating an embodiment of a second possible representation sound adjustment curve, which can be generated to protect the user’s hearing using the system discussed with respect to Figs. 1-4. Graph 500 depicts an adjustment curve 502 with multiple steps for adjusting the audio signal amplitude and depicts a threshold 504, [0053] Fig. 5 shows adjustment curve 502 with four steps, Fig. 5 element 502); 
 	Chao et al. and Knox et al. are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of enhancing the sound output energy as taught by Chao et al., using teaching of adjusting the amplitude of the audio signal in multiple steps as taught by Knox et al. for the benefit of protecting the user’s hearing (Knox et al. [0052] Fig. 5 is a graph 500 illustrating an embodiment of a second possible representation sound adjustment curve, which can be generated to protect the user’s hearing using the system discussed with respect to Figs. 1-4. Graph 500 depicts an adjustment curve 502 with multiple steps for adjusting the audio signal amplitude and depicts a threshold 504, [0053] Fig. 5 shows adjustment curve 502 with four steps, Fig. 5 element 502).

	With respect to Claim 2, Chao et al. in view of Knox teach 
 	further comprising the following step of: 
 	when adjusting the sound output energy of the N-1th step, simultaneously reducing at least a portion of frequencies of the input voice, and wherein the extent of reducing at least a portion of frequencies of the input voice when adjusting the sound output energy of the Nth step is greater than the extent of reducing at least a portion of frequencies of the input voice when adjusting the sound output energy of the N-l th step (Chao et al [0049] The implementation of frequency compression is to compress the sound within a specific frequency range into a narrower frequency range. For example, a sound originally within the range of 0-6000Hz is compressed into the range of 0-3000 Hz and a sound originally at 3000 Hz is compressed to 1500Hz. The Examiner notes that this limitation is interpreted in light of paragraphs 14 and 15 of the present specification, the reducing at least a portion of frequencies of the input voice to form an output voice including transposing the frequency. In paragraph 15, the frequency in third step is 5,100 Hz, this frequency is transposed to 4,800 Hz in next step.)

	With respect to Claim 3, Chao et al. in view of Knox teach 
 	further comprising reducing at least a portion of frequencies of the input voice for m steps, wherein n ≥m (Chao et al. [0049] The implementation of frequency compression is to compress the sound within a specific frequency range into a narrower frequency range. For example, a sound originally within the range of 0-6000Hz is compressed into the range of 0-3000 Hz and a sound originally at 3000 Hz is compressed to 1500Hz, [0050] the processed B is 96.1% which is greater than 1.15 times of A (0.04%). The second phoneme and the third phoneme remain unchanged. As shown in Fig. 9, the energy at 500 Hz is enhanced. Let take n=m, Chao et al. disclose a method for enhancing the accuracy of sounds heard by a hearing-impaired listener by compressing the frequency range and simultaneously enhancing the sound output energy. In another words, whenever compressing the frequency range is performed, the enhancing the sound output energy is performed. )

	With respect to Claim 6, Chao et al. disclose 

 	a microphone receiving an input voice (Chao et al. Fig. 1 element 11 Sound receiver 11, [0031] The sound receiver 11 can be a microphone); 
 	a voice output adjustment module (Chao et al. Fig. 1 element 12 Sound processing module 12); 
 	a voice player for outputting an output voice (Chao et al. Fig. 1 element 13 Speaker); 
 	a voice processing module electrically coupled with the microphone, the voice output adjustment module, and the voice player, the voice processing module receiving the input voice and modifying a sound output energy of the input voice to form the output voice (Fig. 1 element 12, (Chao et al. [0050] the processed B is 96.1% which is greater than 1.15 times of A (0.04%). The second phoneme and the third phoneme remain unchanged. As shown in Fig. 9, the energy at 500 Hz is enhanced), wherein the voice processing module is used for adjusting sound output energies of at least N steps, wherein the sound output energy of the nth step is greater than that of the n-1th step, 2≤ n ≤ N (Chao et al. [0050] the processed B is 96.1% which is greater than 1.15 times of A (0.04%). The second phoneme and the third phoneme remain unchanged. As shown in Fig. 9, the energy at 500 Hz is enhanced, [0031] The sound processing module 12 is generally composed to a sound effect processing chip associated with a control circuit and an amplification circuit, or can be composed of a solution including a processor and a memory associated with a control circuit and an amplification circuit. The Examiner notes that in Chao et al. the sound processing module 12 is composed of a multiple modules to perform necessary processing. Besides, the invention modifies the input voice in order to adjust the sound output energy at each step. Thus, modifying the input voice and adjusting the sound output energy as claimed are the same); 
 	12wherein the hearing aid is characterized in that: 
 	when the voice processing module adjusts the sound output energy of the Nth step, the voice output adjustment module also simultaneously reduces at least a portion of frequencies of the input voice (Chao et al [0049] The implementation of frequency compression is to compress the sound within a specific frequency range into a narrower frequency range. For example, a sound originally within the range of 0-6000Hz is compressed into the range of 0-3000 Hz and a sound originally at 3000 Hz is compressed to 1500Hz); and 
 	Chao et al. fail to explicitly teach
	N≥3;  
 	However, Knox et al. teach 
	N≥3 (Knox et al. [0052] Fig. 5 is a graph 500 illustrating an embodiment of a second possible representation sound adjustment curve, which can be generated to protect the user’s hearing using the system discussed with respect to Figs. 1-4. Graph 500 depicts an adjustment curve 502 with multiple steps for adjusting the audio signal amplitude and depicts a threshold 504, [0053] Fig. 5 shows adjustment curve 502 with four steps, Fig. 5 element 502); 
 	Chao et al. and Knox et al. are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of enhancing the sound output energy as taught by Chao et al., using teaching of adjusting the amplitude of the audio signal in multiple steps as taught by Knox et al. for the benefit of protecting the user’s hearing (Knox et al. [0052] Fig. 5 is a graph 500 illustrating an embodiment of a second possible representation sound adjustment curve, which can be generated to protect the user’s hearing using the system discussed with respect to Figs. 1-4. Graph 500 depicts an adjustment curve 502 with multiple steps for adjusting the audio signal amplitude and depicts a threshold 504, [0053] Fig. 5 shows adjustment curve 502 with four steps, Fig. 5 element 502).

	With respect to Claim 7, Chao et al. in view of Knox teach 
 	wherein the voice processing module adjusts the sound output energy of the N-1th step and simultaneously reduces at least a portion of frequencies of the input voice, and wherein the extent of reducing at least a portion of frequencies of the input voice when adjusting the sound output energy of the Nth step is greater than the extent of reducing at least a portion of frequencies of the input voice when adjusting the sound output energy of the N-lth step (Chao et al [0049] The implementation of frequency compression is to compress the sound within a specific frequency range into a narrower frequency range. For example, a sound originally within the range of 0-6000Hz is compressed into the range of 0-3000 Hz and a sound originally at 3000 Hz is compressed to 1500Hz. The Examiner notes that this limitation is interpreted in light of paragraphs 14 and 15 of the present specification, the reducing at least a portion of frequencies of the input voice to form an output voice including transposing the frequency. In paragraph 15, the frequency in third step is 5,100 Hz, this frequency is transposed to 4,800 Hz in next step.)

	With respect to Claim 8, Chao et al. in view of Knox teach 
 	wherein the voice output adjustment module reduces at least a portion of frequencies of the input voice for m steps, wherein n ≥m (Chao et al. [0049] The implementation of frequency compression is to compress the sound within a specific frequency range into a narrower frequency range. For example, a sound originally within the range of 0-6000Hz is compressed into the range of 0-3000 Hz and a sound originally at 3000 Hz is compressed to 1500Hz, [0050] the processed B is 96.1% which is greater than 1.15 times of A (0.04%). The second phoneme and the third phoneme remain unchanged. As shown in Fig. 9, the energy at 500 Hz is enhanced. The Examiner notes that let take n=m, Chao et al. disclose a method for enhancing the accuracy of sounds heard by a hearing-impaired listener by compressing the frequency range and simultaneously enhancing the sound output energy. In another words, whenever compressing the frequency range is performed, the enhancing the sound output energy is performed.)

9.	Claims 4, 5, 9, 10 are rejected under 35 U.S.C.103 as being unpatentable over Chao et al. (US 2012/0140964 A1) in view of Knox et al. (US 2012/0008793 A1) and Young et al. (US 2015/0011192 A1). 

 	With respect to Claim 4, Chao et al. disclose all the limitations of Claim 2 upon which Claim 4 depends. Chao et al. fail to explicitly teach 
 	wherein the step of reducing the at least a portion of frequencies of the input voice comprises reducing high frequency consonants in the input voice.  
	However, Young et al. teach 
 	wherein the step of reducing the at least a portion of frequencies of the input voice comprises reducing high frequency consonants in the input voice (Young et al. [0038] Please refer to FIG. 8; when the signals of sound input 21m are, for example, "Zao" in Chinese or "see" in English, wherein the front section is the high-frequency consonant and the back section is the vowels, then if the sound transmission segment 22n meets the condition of a high-frequency consonant, Step 304 will be executed on the section of the high frequency consonants of the signals of the sound input 21m. However, Step 304 will not be executed on the vowels of the signals of the sound input 21m, [0039] Step 304: lowering the frequency of the sound transmission segments 22a. The processing of the signals of sound input 21m is presented as an example. Please refer to FIG. 9; the high-frequency consonant in the front section is processed to lower its frequency (such as to 8 KHz or less). The frequency is lowered usually by compressing the frequency and/or shifting the frequency. For example, sounds from 6 KHz 12 KHz are compressed to 6 KHz-8 KHz, and sounds in the range of 0 KHz-6 KHz remain unchanged; or sounds from 8 KHz-12 KHz are compressed to the range of 8 KHz-10 KHz, and shifted to the range of 6 KHz-8 KHz.)
 	Chao et al., Knox et al. and Young et al. are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of enhancing the sound output energy as taught by Chao et al., using teaching of adjusting the amplitude of the audio signal in multiple steps as taught by Knox et al. for the benefit of protecting the user’s hearing, using teaching of the compressing the frequency as taught by Young et al. for the benefit of processing the high frequency consonant (Young et al. [0038] Please refer to FIG. 8; when the signals of sound input 21m are, for example, "Zao" in Chinese or "see" in English, wherein the front section is the high-frequency consonant and the back section is the vowels, then if the sound transmission segment 22n meets the condition of a high-frequency consonant, Step 304 will be executed on the section of the high frequency consonants of the signals of the sound input 21m. However, Step 304 will not be executed on the vowels of the signals of the sound input 21m, [0039] Step 304: lowering the frequency of the sound transmission segments 22a. The processing of the signals of sound input 21m is presented as an example. Please refer to FIG. 9; the high-frequency consonant in the front section is processed to lower its frequency (such as to 8 KHz or less). The frequency is lowered usually by compressing the frequency and/or shifting the frequency. For example, sounds from 6 KHz 12 KHz are compressed to 6 KHz-8 KHz, and sounds in the range of 0 KHz-6 KHz remain unchanged; or sounds from 8 KHz-12 KHz are compressed to the range of 8 KHz-10 KHz, and shifted to the range of 6 KHz-8 KHz.)

	With respect to Claim 5, Chao et al. in view of Knox et al. and Young et al. teach 
 	wherein vowel frequencies in the input voice will not be adjusted (Young et al. [0038] Please refer to FIG. 8; when the signals of sound input 21m are, for example, "Zao" in Chinese or "see" in English, wherein the front section is the high-frequency consonant and the back section is the vowels, then if the sound transmission segment 22n meets the condition of a high-frequency consonant, Step 304 will be executed on the section of the high frequency consonants of the signals of the sound input 21m. However, Step 304 will not be executed on the vowels of the signals of the sound input 21m.)

 	With respect to Claim 9, Chao et al. disclose all the limitations of Claim 7 upon which Claim 9 depends. Chao et al. fail to explicitly teach 
 	wherein the at least a portion of frequencies of the input voice reduced by the voice output adjustment module comprises adjusting high frequency consonants in the input voice.  
 	However, Young et al. teach
 	wherein the at least a portion of frequencies of the input voice reduced by the voice output adjustment module comprises adjusting high frequency consonants in the input voice (Young et al. [0038] Please refer to FIG. 8; when the signals of sound input 21m are, for example, "Zao" in Chinese or "see" in English, wherein the front section is the high-frequency consonant and the back section is the vowels, then if the sound transmission segment 22n meets the condition of a high-frequency consonant, Step 304 will be executed on the section of the high frequency consonants of the signals of the sound input 21m. However, Step 304 will not be executed on the vowels of the signals of the sound input 21m, [0039] Step 304: lowering the frequency of the sound transmission segments 22a. The processing of the signals of sound input 21m is presented as an example. Please refer to FIG. 9; the high-frequency consonant in the front section is processed to lower its frequency (such as to 8 KHz or less). The frequency is lowered usually by compressing the frequency and/or shifting the frequency. For example, sounds from 6 KHz 12 KHz are compressed to 6 KHz-8 KHz, and sounds in the range of 0 KHz-6 KHz remain unchanged; or sounds from 8 KHz-12 KHz are compressed to the range of 8 KHz-10 KHz, and shifted to the range of 6 KHz-8 KHz.)
 	Chao et al., Knox et al. and Young et al. are analogous art because they are from a similar field of endeavor in the Speech signal algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of enhancing the sound output energy as taught by Chao et al., using teaching of adjusting the amplitude of the audio signal in multiple steps as taught by Knox et al. for the benefit of protecting the user’s hearing, using teaching of the compressing the frequency as taught by Young et al. for the benefit of processing the high frequency consonant (Young et al. [0038] Please refer to FIG. 8; when the signals of sound input 21m are, for example, "Zao" in Chinese or "see" in English, wherein the front section is the high-frequency consonant and the back section is the vowels, then if the sound transmission segment 22n meets the condition of a high-frequency consonant, Step 304 will be executed on the section of the high frequency consonants of the signals of the sound input 21m. However, Step 304 will not be executed on the vowels of the signals of the sound input 21m, [0039] Step 304: lowering the frequency of the sound transmission segments 22a. The processing of the signals of sound input 21m is presented as an example. Please refer to FIG. 9; the high-frequency consonant in the front section is processed to lower its frequency (such as to 8 KHz or less). The frequency is lowered usually by compressing the frequency and/or shifting the frequency. For example, sounds from 6 KHz 12 KHz are compressed to 6 KHz-8 KHz, and sounds in the range of 0 KHz-6 KHz remain unchanged; or sounds from 8 KHz-12 KHz are compressed to the range of 8 KHz-10 KHz, and shifted to the range of 6 KHz-8 KHz.)

	With respect to Claim 10, Chao et al. in view of Knox et al. and Young et al. teach 
 	wherein the voice output adjustment module does not adjust vowel frequencies in the input voice (Young et al. [0038] Please refer to FIG. 8; when the signals of sound input 21m are, for example, "Zao" in Chinese or "see" in English, wherein the front section is the high-frequency consonant and the back section is the vowels, then if the sound transmission segment 22n meets the condition of a high-frequency consonant, Step 304 will be executed on the section of the high frequency consonants of the signals of the sound input 21m. However, Step 304 will not be executed on the vowels of the signals of the sound input 21m.)

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2658